Citation Nr: 1002221	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  95-18 698	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code, to include whether 
the discontinuance of Vocational Rehabilitation and Education 
(VR&E) benefits effective in December 2006, was proper.

(The issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
posttraumatic stress disorder (PTSD) and entitlement to 
service connection for ankylosis of the knees will be the 
subject of a separate decision).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty for training from February 
1973 to August 1973.  He had active service from November 
1974 to June 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 decision 
by the Vocational Rehabilitation and Counseling (VR&C) 
Division of the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In March 2000, the United States Court of Appeals for 
Veterans Claims ("the Court") affirmed the Board's denial of 
service connection for dysthymia, an unrelated matter.  
However, the Court also remanded the claim for vocational 
rehabilitation benefits to the Board for adjudication.  In 
April 2003 and May 2008, the Board remanded this claim to 
provide further development.

In September 2009, the Veteran requested that the appeal be 
withdrawn.  In October 2009, the Veteran presented argument 
regarding the claim.  Therefore, the Board finds that the 
claim is not considered withdrawn.  


FINDINGS OF FACT

1.  VA has made consistent, concerted efforts to assist the 
Veteran with development of a business plan for self-
employment purposes for VR&E.

2.  The Veteran did not maintain satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services, and, excluding March 2006, 
mitigating circumstances beyond his control are not 
demonstrated.


CONCLUSION OF LAW

The discontinuance of VR&E benefits under the provisions of 
Chapter 31, Title 38, United States Code, effective in 
December 2006 was proper.  38 U.S.C.A. §§ 3111, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.197-98, 21.362, 21.364, 
21.420 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in 
the development of his claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  The Board must make a 
determination as to the applicability of the various 
provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 to a 
particular claim.  However, such duty is applicable to claims 
filed in association with Chapter 51 of Title 38 of the 
United States Code.  Because the statute at issue in this 
matter is found in Chapter 31 of Title 38 of the United 
States Code, these provisions are not applicable to this 
claim.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 
(2002). 

VA VR&E programs have their own provisions that address 
notification and assistance.  See 38 C.F.R. § 21.420.  The 
correspondence from the Counselor to the Veteran documents 
that the Veteran was moved to "interrupted status" in October 
2006, and was moved to "discontinued status" in December 
2006.  It is clear from the record that every effort was made 
to assure that all appropriate actions had been taken to help 
the Veteran continue in his program before discontinuing 
benefits and services.  The Veteran was afforded prior 
written notification of any adverse action (38 C.F.R. § 
21.420(d)) and was fully informed in writing of the reasons 
for the change in status (38 C.F.R. § 21.180(d)).

It is equally clear that in the face of these reasonable 
efforts on the part of the VR&E Counselor to develop and 
implement the Veteran's program of rehabilitative services, 
the Veteran failed to maintain satisfactory conduct or 
cooperation during the process.  In fact, the Veteran's 
failure to cooperate was not only manifest by acts of 
omission, but by intentional defiance of the VR&E Counselor's 
efforts to schedule face-to-face meetings, obtain any 
required information from the veteran, or obtain 
psychological counselling.  The Veteran indicated several 
times his refusal to attend any scheduled counseling 
appointments, and that he was not interested in development 
of a business plan for self-employment purposes.  

Therefore, all relevant evidence necessary for the equitable 
disposition of the appeal has been obtained and additional 
efforts to notify or assist the Veteran in this case are not 
required.  Hence, no further notice or assistance to the 
Veteran is required in the development of the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 15 Vet. App. 183 (2002).

II.  Analysis

The Veteran was found eligible for basic entitlement to 
vocational rehabilitation services under 38 C.F.R. § 21.40.  
Next, the services necessary for training and rehabilitation 
must be identified by VA and the veteran.  38 C.F.R. § 
21.1(b)(2).  Then VA and the veteran must develop a written 
plan describing the vocational goals and the means through 
which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).  
The VA shall determine the reasonable feasibility of 
achieving a vocational goal in each case in which a veteran 
has either an employment handicap or a serious employment 
handicap.  The term "vocational goal" means a gainful 
employment status consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. §§ 3101, 3106, 38 
C.F.R. § 21.53.  In rehabilitation plans, a veteran and his 
case manager may include a home study course in a 
rehabilitation plan only when it supplements the major part 
of the program.  The purpose of the home study course is to 
provide the veteran with theory or technical information 
directly related to the practice of the occupation for which 
the veteran is training.  See 38 C.F.R. § 21.129.

"VA shall make a reasonable effort to inform the veteran and 
assure his . . . understanding of . . . [t]he specific 
responsibilities of the veteran in the process of developing 
and implementing a program of rehabilitation services, 
especially the specific responsibility for satisfactory 
conduct and cooperation."  38 C.F.R. § 21.362(b), (b)(3). 

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31.  38 C.F.R. § 
21.362(a).  The veteran's responsibilities in this regard are 
to cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arranging a 
schedule that allows him to devote the time needed to attain 
the goals of the rehabilitation plan, seek the assistance of 
VA staff, as necessary, to resolve problems that affect 
attainment of the goals of the rehabilitation plan, 
conforming to the procedures established by VA governing 
pursuit of a rehabilitation plan, and conforming to the rules 
and regulations of the training or rehabilitation facility at 
which services are being provided.  38 C.F.R. § 21.362(c)(1)-
(5).

If a veteran fails to comply with these provisions, the VA 
must discuss the situation with the Veteran; arrange for 
service, particularly counselling services; assign the 
Veteran's case to "interrupted" status, with suspension of 
services; and then to "discontinued" status where services to 
the veteran may be terminated, unless the case manager 
determines that mitigating circumstances exist.  38 C.F.R. §§ 
21.197-98, 21.362, 21.364.  

"The purpose of assignment to interrupted status is to assure 
that all appropriate actions have been taken to help the 
veteran continue in his program before discontinuing benefits 
and services."  38 C.F.R. §§ 21.197(c)(4).  If a reasonable 
effort to remedy the situation is unsuccessful during the 
period in which the program is interrupted, the veteran's 
case will be discontinued and assigned to "discontinued" 
status unless mitigating circumstances are found.  When 
mitigating circumstances exist the case may be continued in 
"interrupted" status until VA staff determines the veteran 
may be reentered into the same or a different program because 
the veteran's conduct and cooperation will be satisfactory, 
or if a plan has been developed, to enable the veteran to 
reenter and try to maintain satisfactory conduct and 
cooperation.  Mitigating circumstances include: (i) the 
effects of the veteran's service and nonservice-connected 
condition; (ii) family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) other circumstances beyond the veteran's control.  38 
C.F.R. § 21.364.

The purpose of discontinued status is to identify situations 
in which termination of all services and benefits received 
under Chapter 31 is necessary.  VA will discontinue the 
veteran's case and assign the case to discontinued status 
following assignment to interrupted status as provided in 38 
C.F.R. § 21.197 for reasons including but not limited to the 
following: (1) the veteran declines to initiate or continue 
the rehabilitation process; (2) unsatisfactory conduct and 
cooperation; (3) end of eligibility and entitlement occurs; 
(4) medical and related problems; (5) the veteran voluntarily 
withdraws from the program; and/or (6) the veteran fails to 
progress in the program.  38 C.F.R. § 21.198.

In a counseling record-narrative report signed in June 1996, 
a VA counseling psychologist found that the Veteran had an 
impairment to employability, his service-connected 
disabilities materially contributed to his impairment, and he 
had not overcome the effects of this impairment.  The 
counselor noted that the Veteran was approved for employment 
assistance, attempts were made to provide the Veteran such 
services, and the Veteran did not wish to use these services.  
The Veteran was interested in attending law school.  See also 
reports of contact dated June 10, 1996, and June 17, 1996.

A February 2000 Report of Contact between the Veteran and 
VR&E officer shows that the Veteran was informed of the 
importance of completing a psychiatric evaluation to continue 
the Chapter 31 evaluation and planning process.  He stated 
that he would follow through with a psychiatric examination 
that month.  The Veteran made a strong request for approval 
for a home study program.  The VR&E office stated that home 
study courses were not approved for Chapter 31 benefits and 
read him 38 C.F.R. § 21.129 (supra).  The Veteran disagreed 
with the VR&E officer's explanation of what the phrase "the 
major part of the program" contained in the regulation 
meant.  In a counseling record-narrative report dated in 
March 2000, a VA counseling psychologist found that a 
reasonably foreseeable and achievable vocational goal could 
not be developed because the Veteran refused to agree to a 
psychological examination.  Later that month, the Veteran's 
case was placed in interrupted status.  

In March 2005, the Veteran requested VA payment for pursuit 
of a Masters in Science in Law degree.  He stated that he was 
already certified for Chapter 31 benefits, and he did not 
need to meet with VR&E personnel.  In a March 2005 letter, 
the VR&E officer informed the Veteran that he was not 
certified for educational benefits unde chapter 31 and he had 
to participate in the entire vocational rehabilitation 
process.  

An April 2005 email noted that the Veteran would not be 
attending a group meeting.  He wanted to appeal the decision 
to have him go through the evaluation process again.  In 
November 2005, the  officer again informed the Veteran that 
he must meet with them and complete a VR&E evaluation.  

A VA Contracted Rehabilitation Counselor stated that he made 
a tentative appointment with the Veteran for March 24, 2006 
in an attempt to initiate a self-employment plan.  He 
attempted to confirm that appointment by telephone six times 
but was unsuccessful.  The Veteran failed to appear for the 
meeting.  The VA Contracted Rehabilitation Counselor 
understood that the veteran had medical testing the previous 
week and recently lost his mother, and requested that the 
Veteran contact him to develop a self-employment plan. 

In April 2006, the VA Contracted Rehabilitation Counselor 
again sent the Veteran a letter regarding the initiation of a 
self-employment plan

In a October 2006 letter, the Veteran stated "I want to 
complete my program, not yours."  

In a counseling record-narrative report signed in October 
2006, a VA counseling psychologist, noting that the 
counseling session began in February 2006, found that the 
Veteran had an impairment to employability, his service-
connected disabilities materially contributed to his 
impairment, he had not overcome the effects of this 
impairment, and he had a serious employment handicap.  The 
Veteran had indicated that he did not believe he could work 
with others and was interested in a self-employment plan.  
However, the Veteran further indicated many times that he did 
not require assistance in setting up a business.  He 
indicated that the was interested in obtaining a Masters in 
Science in Law degree through a distance learning course.  
The counselor noted that the Veteran was not undergoing, nor 
was he inclined to undergo, treatment for his physical and 
psychiatric disabilities.  He also had previous problems with 
effectively participating in Chapter 31 programs.  The 
counselor determined that, until these problems are 
addressed, success in the VR&E progress was unlikely.  The 
counselor also determined that extended evaluation was 
required, as the feasibility of the Veteran achieving a 
vocational goal could not be determined at the time.  

In October 2006, the Veteran was provided a copy of this 
determination and a letter informing him that his vocational 
rehabilitation program was interrupted as of October 6, 2006.  
The reason given was that the Veteran was contacted by the RO 
several times by letter and/or telephone in an attempt to 
complete his vocational rehabilitation evaluation, 
specifically the rehabilitation plan development.  The 
Veteran was informed that he needed to respond within 30 days 
or that his case would be placed in discontinued status.  The 
Veteran did not respond.  

In December 2006, the Veteran was issued a letter that 
informed the Veteran his vocational rehabilitation program 
was in discontinued status in December 2006.  The Veteran did 
not respond to the letter.  Most of his argument consists of 
his desire to appeal this claim to Washington, DC, to avoid 
having to undergo further VR evaluation.  
 
As described in detail above, the record reflects that VA has 
made consistent, concerted efforts to assist the Veteran with 
development of a viable business plan for self-employment 
purposes for VR&E services.  

As a preliminary matter, the Board notes that in March 2006 
the Veteran had at least some mitigating circumstances for 
his failure to cooperate with VA.  Apparently, at that time 
he had health and personal family problems.  The record does 
not contain such mitigating factors prior or subsequent to 
March 2006, the period when the Veteran demonstrated 
unsatisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services under 
Chapter 31.  After March 2006, the Veteran has repeatedly 
failed to provide requested information, attend scheduled 
meetings, and schedule psychological counselling sessions.  
The Veteran indicated several times his refusal to attend any 
scheduled counseling appointments, and that he was not 
interested in development of a business plan for self-
employment purposes.  As such, VR&E services to the Veteran 
were properly discontinued and the Veteran is not entitled to 
support for self-employment pursuant to VA VR&E services.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and continuance of VA vocational 
rehabilitation is not warranted. 


ORDER

Continuance of VA vocational rehabilitation services is 
denied.



		
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


